Citation Nr: 0014490	
Decision Date: 06/01/00    Archive Date: 06/09/00

DOCKET NO.  97-19 971	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


INTRODUCTION

The appellant served on active duty in the U.S. Air Force 
from July 1964 to June 1970; and as a member of the U.S. Air 
Force Reserves, for various periods of active-duty-for-
training (ADFT) and inactive-duty-for-training (IADFT) 
service from 1970.  The appellant was also recalled to active 
duty for one month during Operation Desert Shield from 
September 1990 to October 1990.

This case was originally before the Board of Veterans' 
Appeals (the Board) on appeal from 1997 rating decisions of 
the Montgomery, Alabama Regional Office (RO) of the 
Department of Veterans Affairs (VA) that denied the 
appellant's claim for service connection for bilateral 
hearing loss.  The case was remanded to the RO for further 
development by the Board in May 1999.  The case has now been 
returned to the Board for appellate review.


FINDING OF FACT

The record does not contain competent medical evidence of a 
nexus between the veteran's current bilateral high frequency 
sensorineural hearing loss disability and injury or disease 
during the veteran's periods of active service.


CONCLUSION OF LAW

The claim of entitlement to service connection for bilateral 
hearing loss is not well grounded.  38 U.S.C.A. §§ 101, 1110, 
5107 (West 1991); 38 C.F.R. § 3.303 (1999).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated while 
performing active duty or active duty for training, or injury 
incurred or aggravated while performing inactive duty 
training.  38 U.S.C.A. 101(24), 106, 1110, 1131.  
Sensorineural hearing loss may also be considered a service-
connected disability, if the evidence shows that it became 
manifest to a degree of 10 percent within one year from the 
veteran's separation from active service, which includes any 
period of inactive duty training during which the individual 
was disabled or died from an injury incurred or aggravated in 
the line of duty.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 
1991); 38 C.F.R. §§ 3.6(a), 3.307, 3.309 (1999).  

The law provides that "a person who submits a claim for 
benefits under a law administered by the Secretary shall have 
the burden of submitting evidence sufficient to justify a 
belief by a fair and impartial individual that the claim is 
well grounded."  38 U.S.C.A. § 5107(a) (West 1991).  A well- 
grounded claim is a plausible claim which is meritorious on 
its own or is capable of substantiation.  See Murphy v. 
Derwinski, Vet. App. 78, 81 (1990).  The three elements of a 
well-grounded claim are: (1) evidence of a current disability 
as provided by a medical diagnosis; (2) evidence of 
incurrence or aggravation of a disease or injury in service 
as provided by either lay or medical evidence, as the 
situation dictates; and, (3) a nexus between the in-service 
disease or injury and the current disability as provided by 
competent medical evidence.  See Caluza v. Brown, 7 Vet. App. 
498 (1995); see also 38 U.S.C.A. § 1110 (West 1991); 38 
C.F.R. § 3.303 (1999).

Generally, competent medical evidence is required to meet 
each of the three elements.  However, for the second element, 
the kind of evidence to make a claim well grounded depends 
upon the types of issues presented by the claim.  Grottveit 
v. Derwinski, 5 Vet. App. 91, 92-93 (1993).  For some factual 
issues, such as the occurrence of an injury, competent lay 
evidence may be sufficient.  However, where the claim 
involves issues of medical fact, such as medical causation or 
medical diagnosis, competent medical evidence is required.  
Id. at 93.

For the reasons discussed below, the Board finds that the 
veteran's claim for service connection for hearing loss is 
not well grounded.  Where a claim is not well grounded it is 
incomplete, and the Department of Veterans Affairs (VA) is 
obliged under 38 U.S.C.A. § 5103(a) to advise the claimant of 
the evidence needed to complete his application.  Robinette 
v. Brown, 8 Vet. App. 69, 77-80 (1995).  In this case, the RO 
informed the appellant of the necessary evidence in the 
statement of the case and the supplemental statement of the 
case.  The discussion below also informs the veteran of the 
type of evidence lacking, and which he should submit for a 
well-grounded claim.  Unlike the situation in Robinette, in 
this case the veteran has not advised VA of the existence of 
any particular evidence which, if obtained, would render his 
claim well grounded.

As noted in the Introduction section of this decision, the 
veteran had active duty service from July 1964 to June 1970, 
and periods of ADFT as well as inactive duty training while a 
member of the U.S. Air Force (USAF) Reserves from 1970 to 
April 1992, when he was honorably discharged and transferred 
to retired reserve status.  In addition, he served on active 
duty during Desert Shield from September 1990 to October 
1990.

Review of the veteran's service medical records shows 
essentially normal hearing acuity during his initial period 
of active duty.  However, the veteran's medical examination 
reports from his service in the USAF Reserves show 
progressive hearing loss from approximately 1976.  On report 
of medical examination dated March 1976, the veteran was 
noted to have a decrease in hearing in the right ear.  In 
September 1983, the veteran was noted to have a slight loss 
of hearing in the right ear "due to Menieres" on his 
medical history and on the examination report the 
audiological findings indicated significant decrease in 
hearing acuity in both ears and diagnosis of "high frequency 
hearing loss bilaterally".  On physical examination in May 
1988, the audiological findings indicated continued 
progressive hearing loss in both ears.  On the report of 
medical history, it was noted that the veteran took Antivert 
for his Meniere's "if needed".  On his USAF Reserves 
retirement examination in 1992, the veteran was noted to have 
total hearing loss, both ears, and to wear bilateral hearing 
aids.  

On VA audiological examination conducted in August 1996, the 
veteran reported decreased hearing since 1987, with a sudden 
severe hearing loss in 1991.  He also reported constant 
bilateral tinnitus and frequent vertigo.  He had taken 
Antivert for the past ten years for this condition.  He also 
reported exposure to excessive noise in the military.  The 
veteran was found to have moderately severe to profound 
sensorineural hearing loss in the right ear; and profound 
sensorineural hearing loss in the left ear.  

The veteran was also afforded an ear examination in August 
1996.  A history of Meniere's disease with bouts of vertigo, 
with fluctuating hearing was noted.  Objective findings 
included profound bilateral hearing loss.  The diagnoses 
were: severe sensorineural hearing loss, and Meniere's 
disease.

The veteran has alleged in written statements and testimony 
presented at a personal hearing conducted in September 1997, 
that he was exposed to a significant amount of noise on the 
flight line during his years of active duty (weapons loading 
officer) and reserve duty (aircraft maintenance officer) 
service.  Additionally, he has not been exposed to any 
excessive noise in his civilian job as an insurance agent 
which he has held since his discharge from active duty in 
1970.  It is his belief that his gradual hearing loss which 
became significant in approximately 1987, was caused by the 
noise exposure he experienced in service.  He believes there 
is a medical distinction between his underlying gradual 
hearing loss and the severe rapid hearing loss he has 
experienced since 1991.  Thus, he argues that service 
connection is warranted for his gradual progressive 
sensorineural hearing loss.

In May 1999, the Board remanded this case in order for the RO 
to fulfill its duty to assist the veteran in submitting a 
complete application.  38 U.S.C.A. § 5103 (West 1991).  

In response to an inquiry from the RO, private medical 
records, dated from 1991 to July 1996, were received from Joe 
F. Smith, M.D., the veteran's private treating physician.  
These indicated that the veteran was first seen in August 
1991 for a sudden hearing loss in his left ear the day 
before.  He was noted to have a long history of Meniere's and 
had had poor hearing and wore hearing aids over the last many 
years.  His last Meniere's attack had been in February.  The 
diagnostic impression was that "most likely hydrops causing 
decreased discrimination."  In November 1994, it was noted 
that his hearing was unchanged and that he had "bad 
endolymphatic hydrops 'Meniere's Disease'".  He was last 
seen in July 1996, when it was noted that he was being 
treated at the VA and undergoing testing for possible 
cochlear implant.

The veteran was also afforded a VA "ear disease" 
examination in September 1999.  The examiner initially noted 
that a through review of the veteran's medical records had 
been undertaken prior to examination.  It was noted that he 
had a history of Meniere's disease with several episodes of 
vertigo.  The last year of vertigo was 1997 and he had eight 
episodes that year.  It was in approximately 1991, when his 
vertigo began, along with the sudden hearing loss.  He was 
currently on diuretics and Antivert.  The diagnosis was 
"left sided profound sensorineural hearing loss and right 
sided severe to profound sensorineural hearing loss secondary 
to probable Meniere's disease" and tinnitus.  The examiner 
further noted that "[t]here has been thought that noise 
exposure is responsible for Meniere's disease, however, this 
has not been scientifically proven.

Under 38 C.F.R. § 3.385 (1999), impaired hearing will be 
considered to be a disability when the auditory threshold in 
any of the frequencies of 500, 1,000, 2,000, 3,000 or 4,000 
Hertz is 40 decibels or greater; or when the auditory 
thresholds for at least three of frequencies of 500, 1,000, 
2,000, 3,000 or 4,000 Hertz are 26 decibels or greater; or 
when speech recognition scores using the Maryland CNC Test 
are less than 94 percent.

The record shows that the veteran has current disability from 
hearing loss.  The veteran has been diagnosed to have 
bilateral, severe to profound sensorineural hearing loss.  
Although hearing loss was noted on the veteran's periodic 
medical examination reports for the USAF Reserves beginning 
in 1983 (and some hearing loss in 1976), there is no 
indication in the available service medical records, that it 
was incurred or aggravated during a period of active duty for 
training.  Furthermore, such hearing loss has not been 
attributed to either acoustic trauma or any other disease or 
injury the veteran incurred during his active service or ADFT 
service.  Post service medical records, both private and VA 
likewise provide no evidence of an etiological or causal link 
with the veteran's periods of active service.  Neither the VA 
examination in 1996, nor the audiological and ear 
examinations conducted in September 1999, provide any 
evidence of a link between the veteran's hearing and his 
periods of active service.  Rather all medical evidence of 
record, including the recent opinion of the VA examiner in 
September 1999, attributes the veteran's profound bilateral 
hearing loss to his nonservice-connected Meniere's disease.  

The Board has reviewed the entire record and finds that it 
contains no competent medical evidence or opinion which 
indicates a nexus between the veteran's current disability 
from bilateral high frequency sensorineural hearing loss and 
any disease or injury he incurred during his active military 
service.  In the absence of evidence that he has the 
expertise to render an opinion about the etiology of his 
hearing loss, the veteran's assertions that it resulted from 
the in-service noise exposure are afforded no probative 
weight.  See Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
The recitations of the veteran's history of noise exposure in 
the various medical records contained in the claims folder, 
as provided by the veteran, without further medical comment 
by the examiners, does not provide the nexus element to 
support a well grounded claim.  See LeShore v. Brown, 8 Vet. 
App. 406 (1995).

Thus, the Board concludes that the veteran has failed to 
submit a well grounded claim; consequently, the claim must be 
denied.


ORDER

Service connection for bilateral hearing loss is denied.



		
	SANDRA L. SMITH
	Acting Member, Board of Veterans' Appeals



 


